[dts8kugelmanir15042013001.jpg] [dts8kugelmanir15042013001.jpg]

Building B, #439, Jinyuan Ba Lu, Jiangqiao Town, Jiading District, Shanghai,
201812, China

Website: www.coffeepacifica.com




April 15, 2013




PRIVATE & CONFIDENTIAL




Mr. David L. Kugelman

Atlanta Capital Partners, LLC

507 North Little Victoria Road

Woodstock, GA 30189




Dear David;




RE: ENGAGEMENT FOR INVESTOR RELATIONS SERVICES




This letter agreement (the “Agreement”) sets forth the services to be provided
by Atlanta Capital Partners, LLC, a corporation organized and existing under
laws of the State of Georgia, USA (“Consultant”) to DTS8 Coffee Company, Ltd.
(the “Company”) and the terms and conditions under which such services shall be
performed (the “Engagement”).

 

1. Engagement. Subject to the terms set forth herein, the Company hereby engages
Consultant as the Investor Relations consultant of the Company and Consultant
hereby accepts the position of Investor Relations Consultant effective as of
April 15, 2013 (the “Effective Date”).




2. Duties. Consultant will perform such duties customarily performed by the
Investor Relations and such other duties as reasonably requested by the Company
in performance of the investor related services. These duties will include
answering investor enquires and providing information about the Company that is
in the public domain, weekly report of the telephone call received and made and
supplying and maintaining 1-800 telephone service. It is understood that
Consultant has other client responsibilities but that he does not anticipate any
significant time conflicts, will not accept any significant new engagements and
will devote the time and attention necessary to fulfill these duties to the
Company.




3. Term. The term of Consultant’s Engagement hereunder shall commence on the
Effective Date and shall continue on an annual basis until terminated by either
party upon thirty days prior written notice to the other party.




4. Compensation. The Company shall make payment to Consultant, in advance, three
hundred thousand (300,000) restricted Rule 144 shares for the Engagement.  




Consultant acknowledges the common shares to be issued pursuant to this
Agreement have not been registered under the Securities Act of 1933, and
accordingly are “Restricted Securities” within the meaning of Rule 144 of the
Act. As such, the shares may not be sold or transferred unless the Company has
received an opinion of the Company’s counsel reasonably satisfactory to the
Company that such resale or transfer is exempt from the registration
requirements of that Act.  Shares issued will bear a





--------------------------------------------------------------------------------

“Restricted Securities Rule 144” legend. In connection with the acquisition of
the shares hereunder, Consultant represents and warrants to the Company, to the
best of his knowledge, as follows:




a)

Consultant acknowledges that it has been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of the Company concerning an investment in the shares, and any
additional information which  Consultant has requested,




b)

Consultant’s investment in restricted securities is reasonable in relation to
Consultant’s net worth, which is in excess of ten (10) times Consultant’s cost
basis in the shares. Consultant has had experience in investments in restricted
and publicly traded securities, and Consultant has had experience in investments
in speculative securities and other investments which involve the risk of loss
of investment. Consultant acknowledges that an investment in the shares is
speculative and involves the risk of loss. Consultant has the requisite
knowledge to assess the relative merits of this investment without the necessity
of relying upon other advisors, and Consultant can afford the risk of loss of
his entire investment in the shares. Consultant is an accredited investor, as
that term is defined in Regulation D promulgated under the Securities Act of
1933.




c)

Consultant is acquiring the shares for Consultant’s own account for long-term
investment and not with a view toward resale or distribution thereof except in
accordance with applicable securities laws.




5. Expense Reimbursement.  Consultant will be entitled to reimbursement for
reasonable out-of-pocket expenses which are approved by the Company in writing
prior to been incurred. Payment will only be made upon receipt of original
invoices of the expenses incurred.




7. Severance Payment. If the Engagement is terminated either by the Company or
Consultant, Consultant shall not be eligible to receive any severance payment.




8. Confidential Information, Rights and Duties.




(a) Consultant specifically agrees that he shall not at any time, either during
or subsequent to the term of the Engagement, in any fashion, form or manner,
either directly or indirectly, unless expressly consented to in writing by the
Company, use, divulge, disclose or communicate to any person or entity any
confidential information of any kind, nature or description concerning any
matters affecting or relating to the business of the Company, including, but not
limited to: the Company’s sales and marketing methods, programs and related
data, or other written records used in the Company’s business; the Company’s
computer processes, programs and codes; the names, addresses, buying habits or
practices of any of its clients or customers; compensation paid to other
employees and independent contractors and other terms of any employment or
contractual relationships; or any other confidential information of, about or
concerning the business of the Company, its manner of operations, or other data
of any kind, nature or description. The parties to this Agreement hereby
stipulate that, as between them, the above information and items are important,
material and confidential trade secrets that affect the successful conduct of
the Company’s business and its good will, and that any breach of any term of
this section is a material breach of this Agreement. All equipment, notebooks,
documents, memoranda, reports, files, samples, books, correspondence, lists or
other written and graphic records, and the like, including tangible or
intangible computer programs, records and data, affecting or relating to the
business of the Company, which Consultant might prepare, use, construct,
observe, posses or control, shall be and shall remain the Company’s sole
property.




(b) For purposes of this Agreement, the term “confidential information” shall
not include any information that: (i) has been made public by the Company (other
than by acts of Consultant in violation





--------------------------------------------------------------------------------

of this Agreement or other obligation of confidentiality); (ii) Consultant is
legally compelled to disclose; provided that Consultant notifies the Company of
such proposed disclosure in as far in advance of its disclosure as is
practicable and uses their best efforts to obtain assurances that confidential
treatment will be accorded to such information; or (iii)is otherwise publicly
available other than through disclosure by a party in breach of a
confidentiality obligation with respect thereto.




(c) Any wrongful interference with the Company’s business, property,
confidential information, trade secrets, clients, customers, employees or
independent contractors by Consultant or any of their agents after the term of
the Engagement shall be treated and acknowledged by the parties as a material
breach of this Agreement.




(d) Consultant’s duties under this Section 8 shall survive termination of the
Engagement. Consultant acknowledge that a remedy at law for any breach or
threatened breach by Consultant of the provisions of this Section 8 would be
inadequate, and Consultant therefore agrees that the Company shall be entitled
to injunctive relief in case of any such breach or threatened breach.




12. General Provisions.




(a) Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery or duly sent by certified
mail, postage prepaid; by an overnight delivery service, charges prepaid; or by
confirmed telecopy, to the Company at its primary office location and to
Consultant at the following address: 507 North Little Victoria Road, Woodstock
Georgia, 30189.  




(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein or therein




(c) Waiver. If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.




(d) Complete Agreement. This Agreement to be effective upon the Effective Date
constitute the entire agreement between Consultant and the Company and it is the
complete, final, and exclusive embodiment of their agreement and supersedes any
prior agreement written or otherwise between Consultant and the Company with
regard to this subject matter. It is entered into without reliance on any
promise or representation other than those expressly contained herein or
therein, and it cannot be modified or amended except in a writing signed by
Consultant and the Chief Executive Officer of the Company.




(e) Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement or plan.




(f) Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof or thereof nor to
affect the meaning thereof.

 

(g) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Consultant and the Company and their respective
successors, assigns, heirs, executors and





--------------------------------------------------------------------------------

administrators, except that Consultant may not assign any of their duties
hereunder and may not assign any of their rights hereunder without the written
consent of the Company.




(h) Attorney Fees. If either party hereto brings any action to enforce his or
its rights hereunder, the prevailing party in any such action shall be entitled
to recover his or its reasonable attorneys’ fees and costs incurred in
connection with such action. In no event, will a party entitled to reimbursement
be reimbursed later than six months following the close of the calendar year in
which in such action is finally resolved.




(j) Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Nevada as applied to contracts excluding the rules on conflicts of law.




If you are in agreement with the terms set forth herein, please read, sign and
return a copy of this Agreement to me at the address noted above.




Yours truly,




/s/ Sean Tan




Sean Tan  

President & Chief Executive Officer   




Read, Accepted and Agreed to:




[dts8kugelmanir15042013002.jpg] [dts8kugelmanir15042013002.jpg]




David L Kugelman

Atlanta Capital Partners, LLC






